United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Wellston, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1545
Issued: December 3, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 21, 2007 appellant filed a timely appeal of a May 3, 2007 decision of the Office
of Workers’ Compensation Programs, finding that her request for reconsideration was untimely
and failed to show clear evidence of error. Pursuant to 20 C.F.R. § 501.3, the Board’s
jurisdiction is limited to decisions issued within one year of the filing of the appeal. Since the
last merit decision was issued on May 2, 2005, the Board does not have jurisdiction over the
merits of this case.
ISSUE
The issue is whether the Office properly determined that appellant was requesting
reconsideration of a May 2, 2005 decision, and that the request was untimely and failed to show
clear evidence of error with respect to a schedule award.
FACTUAL HISTORY
The Office accepted that appellant sustained cervical, thoracic and lumbar strains, as well
as fibromyalgia, causally related to her federal employment as a clerk. By decision dated May 2,
2005, the Office terminated compensation for wage-loss and medical benefits, based on the
report of Dr. Thomas Bender, a Board-certified orthopedic surgeon selected as an impartial

medical examiner. The decision also stated a schedule award for permanent impairment was
denied.
On June 27, 2006, the Office received a June 6, 2006 report from Dr. James Rutherford,
an orthopedic surgeon, who provided results on examination and opined that appellant had a six
percent permanent impairment to the right arm. In an accompanying letter to the Office dated
June 27, 2006, appellant’s representative stated a claim for a schedule award had been filed and
requested the Office review Dr. Rutherford’s report and forward it to an Office medical adviser.
The Office advised appellant by letter dated February 7, 2007 that the May 2, 2005
decision had terminated compensation and had found appellant was not entitled to a schedule
award since the employment-related conditions had resolved. The Office indicated that appellant
should review the appeal rights to the May 2, 2005 decision and, if that decision is overturned,
the request for a schedule award would be given further consideration. Appellant requested
“reconsideration of your previous denial of scheduled award benefit” by letter dated
February 26, 2007. Appellant noted Dr. Rutherford had submitted a report.
In a decision dated May 3, 2007, the Office determined that appellant’s February 26,
2007 application for reconsideration was untimely with respect to the May 2, 2005 decision. The
Office denied the request for reconsideration on the grounds that appellant did not show clear
evidence of error.
LEGAL PRECEDENT
As the Board explained in Linda T. Brown,1 a claimant may seek a schedule award if the
evidence establishes that she sustained an impairment causally related to the employment injury.
Even if the term “reconsideration” is used, when a claimant is not attempting to show error in the
prior schedule award decision and submits medical evidence regarding a permanent impairment
at a date subsequent to the prior schedule award decision, it should be considered a claim for an
increased schedule award. The Office should issue a merit decision on the schedule award
claim, rather than adjudicate an application for reconsideration.2
ANALYSIS
In the present case, appellant submitted a June 6, 2006 report from Dr. Rutherford
regarding a permanent impairment to the right arm. Appellant requested the Office review the
report and develop the issue of whether appellant was entitled to a schedule award pursuant to
5 U.S.C. § 8107. It is evident that appellant was not seeking reconsideration of the May 2, 2005
decision, but was seeking a schedule award based on new and current medical evidence.

1

51 ECAB 115 (1999). In Brown, the Office issued a 1995 decision denying entitlement to a schedule award as
no ratable impairment was established. Appellant requested that the Office reconsider in 1997, submitting a current
report with an opinion that appellant had a 25 percent permanent impairment to the arms and legs. The Office
determined that appellant submitted an untimely request for reconsideration that did not show clear evidence of
error. The Board remanded the case for a merit decision.
2

Id.; see also Paul R. Reedy, 45 ECAB 488 (1994).

2

The February 7, 2007 letter to appellant indicated that the Office considered the issue of a
schedule award to be premature at that time, since compensation benefits had been terminated on
May 2, 2005. The May 2, 2005 decision was not, however, a termination for refusal of suitable
work under 5 U.S.C. § 8106(c).3 The Office cited no authority for the proposition that a
termination of compensation based on medical evidence was a bar to seeking a subsequent
schedule award. A claimant may have an employment-related condition that results in a
permanent impairment under the American Medical Association, Guides to the Evaluation of
Permanent Impairment, without any disability for work or the need for continuing medical
treatment.
Accordingly, in this case, the Office should have issued a merit decision with respect to
the claim for a schedule award, rather than issue a decision applying the clear evidence of error
standard for an untimely application for reconsideration. The case will be remanded to the
Office for a merit decision with respect to a schedule award.
CONCLUSION
Appellant submitted new medical evidence with respect to a permanent impairment and
was entitled to a merit decision on the issue.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 3, 2007 is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: December 3, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
3

The termination of compensation pursuant to 5 U.S.C. § 8106(c) is a bar to receipt of a schedule award for an
impairment related to the employment injury. See Stephen R. Lubin, 43 ECAB 564 (1992).

3

